IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20790
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RUBEN CONTRERAS-LOPEZ, also known as
Able Gonzales, also known as Ruben Gonzales,
also known as Able Ramirez-DeLaToire,
also known as Able Ramirez-Gonzales,
also known as Able Ramirez,

                                         Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-255-1
                      --------------------
                         April 12, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

    The Federal Public Defender appointed to represent Ruben

Contreras-Lopez has moved to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).

Contreras-Lopez has received a copy of counsel’s motion and brief




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-20790
                                 -2-

but has not filed a response.    Our independent review of the

brief and the record discloses no nonfrivolous issue.

Accordingly, counsel’s motion to withdraw is GRANTED.    Counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.